DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2021 has been entered.
 

Information Disclosure Statement
The information disclosure statement filed 5/18/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

(3) For non-English documents that are cited, the following must be provided:

(b) A written English language translation of a non-English language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation of “and wherein the brazeable metal sheet material is configured such that, when the brazeable metal sheet material is heated, the magnesium in the core material layer diffuses from the core material layer and accumulates on a surface of the brazing layer”, wherein it is unclear what “the magnesium in the core material” is referring to. Specifically, it is unclear as to what the exact relationship the “the magnesium in the core 

Claim 1 recites the limitation of “and wherein the brazeable metal sheet material is configured such that, when the brazeable metal sheet material is heated, the magnesium in the core material layer diffuses from the core material layer and accumulates on a surface of the brazing layer”, wherein a single claim which claims both an apparatus and the method steps of using that apparatus is indefinite. See MPEP §2173.05 (p) and §2113. It appears that the % of magnesium in the claim represents the parts before brazing. Therefore, it is unclear after the claim limitation “wherein the brazeable metal sheet material is configured such that, when the brazeable metal sheet material is heated, the magnesium in the core material layer diffuses from the core material layer and accumulates on a surface of the brazing layer” is achieved, what the percent magnesium content would be from the intermediate product “a core material layer of an aluminum alloy having a magnesium content of between 0.1 % and 1.5% by weight” after the process step of “when the brazeable metal sheet material is heated” is performed on the entire structure. For examination purposes, the claim has been examined without the phrase “and wherein the brazeable metal sheet material is configured such that, when the brazeable metal sheet material is heated, the magnesium in the core material layer diffuses from the core material layer and accumulates on a surface of the brazing layer” for clarity and due to multiple indefiniteness issues. The remaining claims are rejected based on their dependency from a claim that has been rejected.
 



Claim 11 recites the limitation of “and wherein the brazeable heat exchanger assembly is configured such that, when the metal sheet material is heated, the magnesium in the core material layer diffuses from the core material layer and accumulates on a surface of the brazing layer to react with oxygen molecules contained within the first fluid passages”, wherein a single claim which claims both an apparatus and the method steps of using that apparatus is indefinite. See MPEP §2173.05 (p) and §2113. It appears that the % of magnesium in the claim represents the parts before brazing. Therefore, it is unclear after the claim limitation “wherein the brazeable metal sheet material is configured such that, when the brazeable metal sheet material is heated, the magnesium in the core material layer diffuses from the core material layer and accumulates on a surface of the brazing layer” is achieved, what the percent magnesium content would be from the intermediate product “a core material layer of an aluminum alloy having a magnesium content of between 0.1 % and 1.5% by weight” after the process step of “when the brazeable metal sheet material is heated” is performed on the entire structure. For examination purposes, the claim has been examined without the phrase “and wherein the brazeable heat exchanger assembly is configured such that, when the metal sheet material is heated, the magnesium in the 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-10 is/are rejected, as best understood due to multiple indefiniteness issues, under 35 U.S.C. 103 as being unpatentable over Vieregge et al. (US 7,648,776 B2), Henry et al. (US 2011/0100615 Al as cited on the IDS filed on 5/18/2020) and Koshigoe (US 7749613 B2).
	Re claim 1, Vieregge et al. teach a brazeable metal sheet material for improving corrosion resistance for heat exchanger components brazed with at least reduced use of flux in a controlled atmosphere brazing process, comprising: a core material layer (claim 1 “a core”) of ; a brazing layer (“inner braze cladding” claim 1) arranged on one side of the core material layer and a corrosion-reducing intermediate layer (“interliner alloy” claim 1) arranged between the core material layer and the brazing layer, the intermediate layer having a magnesium content of between 0.1% and 1.5% by weight (col 3).
Vieregge et al. fail to explicitly teach the intermediate layer having a magnesium content of between 0.1% and 1.5% by weight.
However, Vieregge et al. teach the intermediate layer having a magnesium content of between 0.1% and 1.5%  (col 3; less than .3 wt %, noting the ranges overlap) by weight to use a Mg percent in a range provided.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include combined embodiment of Vieregge invention in order to advantageously allow for the core having the highest corrosion potential (col 2).
Additionally, it would have been obvious to try to provide the intermediate layer having a magnesium content of between 0.1% and 1.5% (col 3; less than .3 wt %, noting the ranges overlap) by weight to use a Mg percent in a range provided in a case where the broader range is met  in order to advantageously allow for the core having the highest corrosion potential (col 2). 

Koshigoe teach wherein the corrosion-reducing intermediate layer is located adjacent to and extends parallel to the core material layer, being adjoined to the core material layer, and wherein the brazing layer is located adjacent to and extends parallel to the corrosion-reducing intermediate layer, being adjoined to the corrosion-reducing intermediate layer, such that the corrosion-reducing intermediate layer is located between the core material layer and the brazing layer (fig 1) to assemble layers to generate high pressure parts.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the layers as taught by Koshigoe in the Vieregge et al. , as modified, invention in order to advantageously allow for excellent braze-ability, that achieve higher levels of post braze strength with shorter aging times.
Additionally Koshigoe teach a core material layer (claim 1 “a core”) of an aluminum alloy having a magnesium content of between 0.1% and 1.5% by weight (col 4) to assemble layers to generate high pressure parts.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the layers as taught by Koshigoe in the Vieregge et al. , as modified, invention in order to advantageously allow for excellent braze-ability, that achieve higher levels of post braze strength with shorter aging times .
Vieregge et al. , as modified, fail to teach details of the Mg levels in the brazing layer.
	
Henry et al. teach the brazing layer having a magnesium content , the magnesium content being no more than 0.2% by weight (para 55, last two lines) to provide brazability in special applications.


Re claim 2, see the rejection of claim 1 (Vieregge et al. teach Al3000-series alloys)

Re claim 3, see the rejection of claim 1 (Vieregge et al. teach Al4000-series aluminum alloy)

Re claim 4, see the rejection of claim 1 (Vieregge et al. teach Al7000-series aluminum alloy).

Re claim 6, Vieregge et al.   teach the brazing layer has at least one of a silicon content of 6.5%-13% (col 4 line 42) by weight and a zinc content of 0.2%-5% by weight (col 4).  
Re claim 7, Vieregge et al.   teach the corrosion-reducing intermediate layer has a zinc content of 0.2%-5% by weight (claim 2).  
Re claim 8, Vieregge et al.   teach the corrosion-reducing intermediate layer has a thickness of 10-200 pm (noting Interliner: 15% of thickness, claim 1 which is 29 micrometer of total thickness 260 micrometer).  
Re claim 9, Vieregge et al.  teach the brazing layer is a first brazing layer, further comprising a second brazing layer arranged on another side of the core material layer opposite the one side, the second brazing layer having a magnesium content of no more than 0.2% by weight (col 4 lines 35-45).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of second layers to advantageously allow for brazability and or symmetry in tubes as shown in Henry et al. (fig 1) since it has been held that a mere duplication 

Additionally Koshigoe teach a core material layer (claim 1 “a core”) of an aluminum alloy having a magnesium content of between 0.1% and 1.5% by weight (col 4) to assemble layers to generate high pressure parts.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the layers as taught by Koshigoe in the Vieregge et al. , as modified, invention in order to advantageously allow for excellent braze-ability, that achieve higher levels of post braze strength with shorter aging times .
Vieregge et al. , as modified, fail to teach details of the send layer.
Henry et al. teach the brazing layer having a magnesium content , the magnesium content being no more than 0.2% by weight (para 55, last two lines) to provide brazability in special applications.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include magnesium contents as taught by Henry et al. in the Vieregge et al. , as modified, invention in order to advantageously to avoid the formation of an oxide coating which has an unfavorable impact on the brazing properties.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of second layers to advantageously allow for brazabilty and or symmetry in tubes as shown in Henry et al. (fig 1) since it has been held that a mere duplication of the essential working parts involves only routine skill in the art. See MPEP 2144.04, section VI, part B.


Re claim 10,  Vieregge et al.   teach the corrosion- reducing intermediate layer is a first corrosion-reducing intermediate layer, further comprising a second corrosion-reducing intermediate layer arranged between the core material layer and the second brazing layer (col 4 lines 45-57), the second corrosion-reducing intermediate layer having a magnesium content of between 0.1% and 1.5% by weight (col 3).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of second layers to advantageously allow for brazabilty and or symmetry in tubes as shown in Henry et al. (fig 1) since it has been held that a mere duplication of the essential working parts involves only routine skill in the art. See MPEP 2144.04, section VI, part B.

Claims 5, 11 and 18- 21  is/are rejected, as best understood due to multiple indefiniteness issues, under 35 U.S.C. 103 as being unpatentable over Vieregge et al. (US 7,648,776 B2), Henry et al. (US 2011/0100615 Al as cited on the IDS filed on 5/18/2020) and Koshigoe (US 7749613 B2) and Yamada (US 20020037426 A1).

Re claim 5, Vieregge et al. teach  the core material layer has at least one of a silicon content of 0.0%-1.0% by weight, an iron content of 0.0%-0.7% by weight,  and a manganese content of 0.5%-2.0% by weight (claim 1), but Vieregge et al. , as modified, fail to teach details about the copper.  
Yamada teach the core material layer has  a copper content of 0.0%-0.5% by weigh to make the  electric potential of the surface of the clad material less noble than the electric potential of the core alloy (paragraphs 9, 17 and 20-28).


 Re claim 11, Vieregge et al. teach a reduced-flux, controlled-atmosphere brazeable heat exchanger assembly comprising: a plurality of components produced from a metal sheet material (col 1), the metal sheet material comprising 
a core material layer (claim 1 “a core”)  of an aluminum alloy with a magnesium content of between 0.1% and 1.5% by weight; 
a corrosion-reducing intermediate layer (“inner braze cladding” claim 1)  having a magnesium content of between 0.1% and 1.5% by weight (col 3).; and 
a brazing layer  (“inner braze cladding” claim 1).

Vieregge et al. fail to explicitly teach the intermediate layer having a magnesium content of between 0.1% and 1.5% by weight.
However,  Vieregge et al. teach the intermediate layer having a magnesium content of between 0.1% and 1.5% (cols 2-3) by weight  to use a Mg percent in a range provided.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include combined embodiment of Vieregge invention in order to advantageously allow for the core having the highest corrosion potential (col 2).
Additionally, it would have been obvious to try to provide the intermediate layer having a magnesium content of between 0.1% and 1.5% (cols 2-3) by weight  to use a Mg percent in a 
Vieregge et al. , as modified, fail to explicitly teach details of the layers.
Koshigoe teach wherein the corrosion-reducing intermediate layer is located adjacent to and extends parallel to the core material layer, being adjoined to the core material layer, and wherein the brazing layer is located adjacent to and extends parallel to the corrosion-reducing intermediate layer, being adjoined to the corrosion-reducing intermediate layer, such that the corrosion-reducing intermediate layer is located between the core material layer and the brazing layer (fig 1) to assemble layers to generate high pressure parts .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the layers as taught by Koshigoe in the Vieregge et al. , as modified, invention in order to advantageously allow for excellent braze-ability, that achieve higher levels of post braze strength with shorter aging times .

Additionally Koshigoe teach a core material layer (claim 1 “a core”) of an aluminum alloy having a magnesium content of between 0.1% and 1.5% by weight (col 4) to assemble layers to generate high pressure parts.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the layers as taught by Koshigoe in the Vieregge et al. , as modified, invention in order to advantageously allow for excellent braze-ability, that achieve higher levels of post braze strength with shorter aging times .
Vieregge et al. , as modified, fail to teach details of the Mg levels in the brazing layer.
	

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include magnesium contents as taught by Henry et al. in the Vieregge et al. , as modified, invention in order to advantageously to avoid the formation of an oxide coating which has an unfavorable impact on the brazing properties.
Vieregge et al.  , as modified, fail to teach second layers.
Yamada et al. teach the plurality of components includes plates or shells (paragraph 2, fig 1) arranged in pairs (paragraph 2, fig 1) to define fluid passages for a liquid coolant (paragraph 2, fig 1), each of said plates or shells being arranged so that the corrosion-reducing intermediate layer and the brazing layer are provided between the core material layer and the first fluid passages (paragraph 2, fig 1, noting that multiple fluid passages will be on either side of one core material layer located towards the middle of the heat exchanger in fig 1 ) to assemble a heat exchanger.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the heat exchanger as taught by Yamada et al. in the Vieregge et al.  , as modified,  invention in order to advantageously allow for the advanced corrosion resistant material to be used in heat exchangers in automobiles (para 1).
Additionally, It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of second layers to advantageously allow for brazabilty and or symmetry in tubes as shown in Henry et al. (fig 1) since it has been held that a mere 
Additionally noting that for clarity, the recitation “XXX” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
Additionally for clarity, it is noted that the recitation “to react with oxygen molecules contained within the first fluid passages” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.


Re claim 18, Vieregge et al. teach the corrosion- reducing intermediate layer has a thickness of 10-200 pm (noting Interliner: 15% of thickness, claim 1 which is 29 micrometer of total thickness 260 micrometer).  

Re claim 19, Vieregge et al. teach   the aluminum alloy of the core material layer is selected from the group consisting of Al3000-series alloys and Al6000-series alloys, the brazing layer is formed of an Al4000-series aluminum alloy, and the corrosion-reducing intermediate layer is formed of an aluminum alloy selected from the group consisting of Al1000-series alloys and Al7000-series alloys (claim 1 ).  

Re claim 20, Vieregge et al. teach the core material layer has at least one of a silicon content of 0.0%-1.0% by weight, an iron content of 0.0%-0.7% by weight,  and a manganese content of 0.5%-2.0% by weight (claim 1), but fail to teach details about the copper.  
Yamada teach the core material layer has  a copper content of 0.0%-0.5% by weigh to make the  electric potential of the surface of the clad material less noble than the electric potential of the core alloy (paragraphs 9, 17 and 20-28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a corrosion-reducing intermediate layer as taught by Yamada et al. in the Vieregge et al.  , as modified, invention in order to advantageously allow for reducing and corrosion and pitting during assembly (paragraphs 9, 17 and 20-28).
Re claim 21, Vieregge et al. teach   the magnesium content of the core material layer  is identical to the magnesium content of the corrosion-reducing intermediate layer (noting that 



Claims 14 -17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vieregge et al. (US 7,648,776 B2) , Henry et al. (US 2011/0100615 Al as cited on the IDS filed on 5/18/2020) and Koshigoe (US 7749613 B2) further in view of Yamada et al. (US 20020037426 A1) and Beetz (US 20080053644 A1).
Re claim 14, Vieregge et al., as modified, fail to explicitly teach charge air.
Beetz teach second fluid passages for a flow of charging air arranged between said adjacent pairs of plates or shells (paragraph 20 noting in the instant combination the heat exchanger of Yamayoshi et al., as modified, receives charge air using the teachings of Beetz) to use a heat exchanger for engine applications.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include charge air as taught by Beetz in the Vieregge et al., as modified,  invention in order to advantageously allow for multiple intended use fluids in a heat exchanger (para 20).
Re claim 15, Vieregge et al.   teach  the brazing layer is a first brazing layer, wherein the metal sheet material has a second brazing layer arranged on another side of the core material layer, and wherein the second brazing layer has a magnesium content of no more than 0.2% by weight (col 4 lines 35-45).  


Additionally Koshigoe teach a core material layer (claim 1 “a core”) of an aluminum alloy having a magnesium content of between 0.1% and 1.5% by weight (col 4) to assemble layers to generate high pressure parts.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the layers as taught by Koshigoe in the Vieregge et al. , as modified, invention in order to advantageously allow for excellent braze-ability, that achieve higher levels of post braze strength with shorter aging times .
Vieregge et al. , as modified, fail to teach details of the Mg levels in the brazing layer.
	
Henry et al. teach the brazing layer having a magnesium content , the magnesium content being no more than 0.2% by weight (para 55, last two lines) to provide brazability in special applications.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include magnesium contents as taught by Henry et al. in the Vieregge et al. , as modified, invention in order to advantageously to avoid the formation of an oxide coating which has an unfavorable impact on the brazing properties.
Re claim 16, Vieregge et al., as modified, fail to teach second layers.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the heat exchanger as taught by Yamada et al. in the Vieregge et al., as modified,  invention in order to advantageously allow for the advanced corrosion resistant material to be used in heat exchangers in automobiles (para 1).
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of second layers to advantageously allow for brazabilty and or symmetry in tubes as shown in Henry et al. (fig 1) since it has been held that a mere duplication of the essential working parts involves only routine skill in the art. See MPEP 2144.04, section VI, part B.
Yamayoshi et al., as modified, fail to explicitly teach charge air.
Beetz teach charging air (paragraph 20 noting in the instant combination the heat exchanger of Yamayoshi et al., as modified, receives charge air using the teachings of Beetz) to use a heat exchanger for engine applications.

 Re claim 17, Vieregge et al. teach the corrosion- reducing intermediate layer is a first corrosion-reducing intermediate layer, wherein the metal sheet material has a second corrosion-material layer, being adjoined to the core material layer, wherein the second brazing layer is located adjacent to the second corrosion-reducing intermediate layer, being adjoined to the second corrosion-reducing intermediate layer (col 4 lines 45-60) .  
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of second layers to advantageously allow for brazabilty and or symmetry in tubes as shown in Henry et al. (fig 1) since it has been held that a mere duplication of the essential working parts involves only routine skill in the art. See MPEP 2144.04, section VI, part B.
Vieregge et al. fail to explicitly teach the second corrosion-reducing intermediate layer having a magnesium content of between 0.1% and 1.5% by weight.
However,  Vieregge et al. teach second corrosion-reducing intermediate layer having a magnesium content of between 0.1% and 1.5% (cols 2-3) by weight  to use a Mg percent in a range provided.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include combined embodiment of Vieregge invention in order to advantageously allow for the core having the highest corrosion potential (col 2).
Addityionally, It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of second layers to advantageously allow for brazabilty and or symmetry in tubes as shown in Henry et al. (fig 1) since it has been held that a mere 
Additionally, it would have been obvious to try to provide the second corrosion-reducing intermediate layer having a magnesium content of between 0.1% and 1.5% (cols 2-3) by weight  to use a Mg percent in a range provided  in order to advantageously allow for the core having the highest corrosion potential (col 2).

Response to Arguments
 Applicant's arguments filed 5/27/2021 have been fully considered but they are not persuasive.
The applicant argues that the prior art fails to teach the newly amended limitation of claims 1 and 11. The examiner respectfully disagrees. The claims have been examined as best understood due to multiple indefinite issues, and the prior art teaches the interpretation of the claims due to indefiniteness.

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/Examiner, Art Unit 3763